Citation Nr: 1225153	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include asthma and COPD.

2. Entitlement to service connection for a back disorder, to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This appeal was denied by the Board in a March 2011 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In April 2012, the parties filed a Joint Motion for Remand, which was granted by Order of the Court in April 2012.  

In January 2007, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the Joint Motion, the Board determines that the record is insufficient to decide the claims.  Specifically, the Board finds that additional VA opinions should be obtained with regard to the etiology of the claimed disorders.
  
An April 2010 VA examiner addressed whether the Veteran's COPD was related to inhalation of oil fumes in service, but did not specifically state whether the COPD was otherwise related to the Veteran's military service.  Further, the record contains testimony by the Veteran and his spouse and other written statements by the Veteran relating to respiratory symptoms he contends he has had since service.  In light of these facts, the Board determines that another VA examination to ascertain the etiology of the Veteran's COPD is necessary to address lingering questions of incurrence in service and possible continuity of symptomatology since service.

With respect to the spine, the April 2010 VA examiner stated that the Veteran has diffuse idiopathic skeletal hyperostosis (DISH).  The examiner indicated that DISH causes severe degenerative disease of the back and that it was a disorder of unknown cause.  In a November 2010 clarification of his opinion, the examiner stated that it is less likely than not that the Veteran's complaints of back pain in service were the first manifestations of DISH and that the Veteran's fall during service was less likely than not the cause of the later diagnosed DISH.  Even though some of the Veteran's back pain in service was reported to have occurred after heavy lifting, the examiner did not specifically address whether the Veteran's reported "twisting" of his back when moving barrels could have caused the Veteran's current back disabilities.  Moreover, the examiner did not state clearly whether the Veteran's DISH was at least as likely as not incurred during military service, irrespective of a specific injury or event.      

Additionally, the Board observes that the Veteran receives regular treatment at the VA Medical Center in Sioux Falls, but the most recent treatment record from this facility is dated in October 2010.  Thus, the Board determines that all VA treatment records from the Sioux Falls VA facility dated from October 2010 onward must be obtained, prior to further action on the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. Request all VA treatment records for the Veteran from the Sioux Falls VA Medical Center dated from October 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Once all additional records have been obtained, schedule the Veteran for a VA examination in order to ascertain the etiology of his diagnosed respiratory disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any respiratory disorder exhibited by the Veteran is causally or etiologically a result of any disease, injury, or event during his military service, or is otherwise a result of such service?
		
If the examiner finds that the respiratory disorder is not a result of military service, to the extent possible, the examiner should identify the more likely cause of the disorder.  

In forming this opinion, the examiner must contemplate the written statements and testimony of the Veteran and his spouse with respect to their assertions that he has had symptoms of his current respiratory disorder since military service. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

3. Schedule the Veteran for a VA examination in order to ascertain the etiology of his diagnosed back disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any back disorder exhibited by the Veteran is causally or etiologically a result a disease, injury or event in military service, including the documented complaints of back pain and the Veteran's reported fall and twisting of his back lifting barrels, or is otherwise a result of such service?

b. With regard to the Veteran's diagnosed DISH, is at least as likely as not that the disorder first manifested in service, irrespective of any injury or pain documented as occurring in service?

If the examiner concludes that the Veteran's DISH is not a result of military service, given the idiopathic nature of the disease.  The examiner must provide a thorough explanation as to why it is less likely a result of such service, including the in-service complaints of back pain.
		
If the examiner finds that the current back disorder is not a result of military service, to the extent possible, the examiner should identify the more likely cause of the disorder.

In forming this opinion, the examiner must contemplate the written statements and testimony of the Veteran and his spouse with respect to any assertions that the Veteran's current back disorder has been symptomatic since service.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the November 2010 supplemental statement of the case.  If any claim remains denied, the Veteran and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


